324 F.2d 505
B. B. WOODSON, Trustee, Appellant,v.Bernard P. CHAMBERLAIN, Appellee.In the Matter of Sterling R. DECKER, Bankrupt.
No. 9028.
United States Court of Appeals Fourth Circuit.
Argued November 8, 1963.
Decided November 18, 1963.

Appeal from the United States District Court for the Western District of Virginia, at Charlottesville; Thomas J. Michie, District Judge.
See also 4 Cir., 317 F.2d 245.
William S. Aaron, Jr., Charlottesville, Va. (Walker, Woodson & Aaron, Charlottesville, Va., on brief), for appellant.
Henry E. Belt, Charlottesville, Va., for appellee.
Before HAYNSWORTH, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM.


1
The District Court construed the contingent provision for credit on the bond to be operable only with respect to the excess cost of improvements actually accomplished or to be accomplished. Since the improvements were not undertaken, and it now conclusively appears that they never will be undertaken, the District Judge concluded that the contingent provision for credit on the bond was inapplicable.


2
For the reasons more fully stated by the District Judge in his opinion,* we find his construction of the endorsement on the bond to be correct.


3
Affirmed.



Notes:


*
 In the Matter of Sterling R. Decker, Bankrupt, D.C., 211 F.Supp. 761